                      Case 1:20-cv-03090-LMM Document 30-5 Filed 02/12/21 Page 1 of 1



Progress Notes                                                                                                                     Printed On Jan 30, 2020
          cognitive     testing       questions,      but wasn•t   actually      crying     today  and was able  to
          hold it together          longer      and express    his feelings.
          - Thought     process:       linear
          - Thought     content:       Denies      SI and HI. Denies     AH/VH. No evidence
          of delusions       noted.
          - Cognition:         Declined       to do the MOCAbecause          it makes him upset.        Had
          difficulty      understanding          what was being    told.       He had an idea but couldn 1 t
          express    himself      and it took longer         to understand       questions.       He is able  to
          express       himself         but    had difficulty          processing         what     others      said.        1/3     delayed
          recall.      Could not spell    11HOUSE11 backwards,                         or do serial   7 1 s.   Took much
          encouragement       to even ask him to do these                            3 tests.   However,     he remembered                    our
          conversation      at our last   session.
          - Insight:            fair
          - Judgment:           good
          - Impulse          control:         good




          * Labs:
          - none       new




          * DSM V Diagnosis:
                Major neurocognitive       disorder     due to                 vascular          etiology
                Major depressive     disorder,      moderate
                Cannabis  use disorder,        in remission




          Plan:
           1.     Safety
                not    an    acute      safety       risk   to   self/others          based      on today•s         eval


           2.     Labs,  medical
                as per primary     medical    team
                pt follows    with neurology,      speech-language                        pathology,          PT,      GI   (for     colonoscopy
           screening)


           3.   Psychosocial           interventions
                offer      stroke      support     groups
                practice        stress      and anxiety      management
                set realistic            goals    and prioritize
                psychoeducation             to family     on dementia
                stay     as active        as possible
                encourage         getting      out into     community
                encourage         communicating        feelings    more          often
PATIENTNAME AND ADDRESS (Mechanical Imprinting, if available)      VISTA Electronic    Medical Documentation
BYRD,TOMMYLORENZA                                                  Printed      at     BALTIMORE VA MEDICAL CENTER
Priva
Privacy
cy      , MARYLAND Priva
                   cy

                                                                  NTL -001816
                                                                                                                                                    Page 47
